DECISION OE THE COTJBT.
In view of the provisions of subdivision L section 295, of the Code of Civil Procedure of the State of California, and the uniform construction of said provision by the Supreme Court of that State, the motion filed by counsel for respondent for dismissal of the appeal taken by Ramón Valdés from the ■ judgment rendered by the District Court of San Juan on March 15th of this year, in the above mentioned case, is hereby sustained, said appeal being accordingly dismissed, *409with costs against appellant, whereby the other motion of the same party, that the affidavit made and filed by the appellant’s counsel be eliminated from the record, is also decided.

Motion sustained.

Chief Justice Quiñones and Justices Hernández, Figueras, MacLeary and Wolf concurred.